People v Snider (2020 NY Slip Op 01249)





People v Snider


2020 NY Slip Op 01249


Decided on February 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 20, 2020

Gische, J.P., Webber, Oing, Singh, JJ.


11070 5333/15

[*1] The People of the State of New York, Respondent,
vAlonzo Snider, Defendant-Appellant.


Christina Swarns, Office of The Appellate Defender, New York (Rosemary Herbert of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathan Krois of counsel), for respondent.

Judgment, Supreme Court, New York County (Gilbert Hong, J.), rendered April 4, 2017, convicting defendant, after a jury trial, of attempted assault in the first degree and assault in the second degree, and sentencing him to an aggregate term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations and its rejection of defendant's justification defense.
The court providently exercised its discretion in admitting evidence of a prior assault by defendant against the victim. The evidence was probative of defendant's intent as it related to his justification defense under the circumstances of the case (see People v Mehmeti, 279 AD2d 420, 421 [1st Dept 2001] lv denied 96 NY2d 832 [2001]). The uncharged crime evidence tended to show that, contrary to defendant's justification claim, his intent from the inception of the incident leading to the charged crime was to harm the victim. The probative value of the evidence exceeded its prejudicial effect, which the court minimized by way of limiting instructions that the jury is presumed to have followed.
Defendant's argument concerning the People's summation is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we find it unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 20, 2020
CLERK